Campbell, J.,
delivered the opinion of the court.
The. equity of this bill is transparent and abundant. Garner v. Lyles, 35 Miss. 176.
The statute of limitations is not a defence, because of the infancy of the ward to whom the money is due by the decree. Bacon v. Gray, 23 Miss. 140; Fearn v. Shirley, 31 Miss. 301; Pearson v. McMillan, 37 Miss. 588 ; Pittman v. McClellan, 55 Miss. 299 ; Eckford v. Evans, 56 Miss. 18.
The bar has not become complete by § 2694 of the Code of 1880, and therefore the case is governed by the Code of 1871, under which the cases cited govern.

Affirmed.